Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered May 29, 2014 in a divorce action. The order, among other things, modified the judgment of divorce by adding a provision directing that if the marital residence is not refinanced within 90 days of the date of the judgment, the marital residence is to be sold in conformance with the parties’ stipulation.
It is hereby ordered that the order so appealed from is unanimously modified on the law by providing that, if the marital residence is not refinanced within 90 days of service of a copy of the order of this Court with notice of entry, the marital residence is to be sold, and as modified the order is affirmed without costs in accordance with the same memorandum as in Palumbo v Palumbo ([appeal No. 1] 134 AD3d 1423 [2015]). Present — Scudder, P.J., Centra, Lindley, Valentino and Whalen, JJ.